J-S04002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    UNIVEST BANK AND TRUST, CO.                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LURUBE DEVELOPERS, LLC                     :
                                               :
                       Appellant               :   No. 752 EDA 2021

                 Appeal from the Order Entered March 5, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 170302437


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                              FILED MAY 11, 2022

        Appellant, LuRube Developers, LLC, appeals from the order entered in

the Court of Common Pleas of Philadelphia County on March 5, 2021, denying

its petition to set aside a sheriff’s sale of real property.          We affirm.

Additionally, we grant Appellee’s request for an award of counsel fees and

costs against Appellant pursuant to Pa.R.A.P. 2744, and we remand for the

trial court’s determination of the amount to be awarded.

        The trial court summarized the relevant factual background and

procedural history of this matter in its Pa.R.A.P. 1925(a) opinion, as follows:

        [Appellant] is a limited liability company with two members.
        Raymond Johnson is the CEO[,] and his mother, Rubystine
        Johnson, holds a minority interest. On May 21, 2015, Valley
        Green Bank entered into a construction loan agreement with
        [Appellant] in the principal amount of $440,000.00. Univest Bank
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04002-22


        and Trust Company (“Univest”) became the successor in interest
        to Valley Green Bank. The loan and all relevant agreements were
        assigned to Univest. On or about March 8, 2018, after the filing
        of its complaint in this case, Univest assigned [Appellant’s]
        construction loan and all relevant agreements to PA Holding and
        Trust Company ([the] “Bank” [or “Appellee”]), the real party
        in[]interest as [the p]laintiff in this case.1
           1 See … [Bank’s] Answer to Motion to Set Aside [Sheriff’s
           Sale, 1/31/20, at Exhibit “A” (Praecipe to Mark Judgment),]
           [(]requesting that the Office of Judicial Records mark the
           judgment by confession entered in this case in the name of
           PA Holdings and Trust Co[)]. The original caption was not
           changed in this case.[1]

        As collateral for the loan, [Appellant] had executed and delivered
        to Valley Green Bank an open-ended mortgage deed dated May
        21, 2015, with a lien on 1700 Christian Street, Philadelphia, PA
        19146 (“1700 Christian”). The mortgage was duly recorded.
        [Appellant] also executed and delivered an assignment of rents
        and leases. Raymond Johnson and Rubystine Johnson agreed to
        guarantee and act as sureties as individuals.

        [Appellant] defaulted on March 21, 2017[,] and Univest confessed
        judgment against [Appellant], Raymond Johnson[,] and Rubystine
        Johnson[,] in the amount of $369,810.29 plus interest.5
        [Appellant] did not move to open/strike the judgment. On August
____________________________________________


1   Pennsylvania Rule of Civil Procedure 2004 provides:

        If a plaintiff has commenced an action in his own name and
        thereafter transfers his interest therein, in whole or in part, the
        action may continue in the name of the original plaintiff, or upon
        petition of the original plaintiff or upon petition of the original
        plaintiff or of the transferee or of any party in interest in the
        action, the court may direct the transferee to be substituted as
        plaintiff or joined with the original plaintiff.

Pa.R.Civ.P. 2004. “The language of Rule 2004 is clear in not requiring that,
once a transfer of an interest occurs by a plaintiff after an action has
commenced, a transferee be named as a co-plaintiff or substituted as
plaintiff.” Cole v. Boyd, 719 A.2d 311, 313-14 (Pa. Super. 1998) (citing
Birdsboro Corp. v. Weng, 626 A.2d 1216, 1217 (Pa. Super. 1993)
(“Substitution of parties, once suit has been commenced ‘is permissible, [but]
it is not essential under Rule 2004.’”) (brackets in original omitted)).

                                           -2-
J-S04002-22


     18, 2017, a writ of execution to sell the subject property was
     issued by the Office of Judicial Records in Philadelphia at Univest’s
     request. 1700 Christian was listed for [a] sheriff’s sale on
     November 7, 2017. However, at Univest’s request, the sale was
     postponed to December 5, 2017[,] to allow Univest to make
     proper service of the writ of execution on all interested parties.
     This was the first of many postponements.
        5 Additionally, [the] Bank had filed a mortgage foreclosure
        action against [Appellant] captioned as PA Holdings and
        Trust Co. v. LuRube Developers LLC, CP Phila. 1806-1323.
        The Bank eventually discontinued the foreclosure action and
        chose to pursue its uncollateralized confession of judgment
        process instead, while negotiating its foreclosure options.

     The December 5, 2017 sheriff’s sale was postponed after Univest
     entered into a forbearance agreement with [Appellant], Raymond
     Johnson[,] and Rubystine Johnson. The hope was that [Appellant]
     could secure new financing to repay the loan[,] but [Appellant]
     defaulted again. A sheriff’s sale was rescheduled for February 6,
     2018[,] with the consent of all parties. On January 31, 2018,
     approximately one week before the scheduled sale, and at
     [Appellant’s] request, Univest filed a motion to postpone which
     was granted.

     On March 27, 2018, [Appellant] filed its own petition to postpone
     [the] sheriff’s sale. By then, the Bank had taken over from
     Univest, and Raymond Johnson was engaged in efforts to convince
     the Bank to sell the note to a new lender and find alternative
     financing. On April 2, 2018, [Appellant] withdrew its petition to
     postpone, having obtained the Bank’s consent.

     In the meantime, the Bank filed a motion to reassess confessed
     judgment damages to $469,825.25[,] which was uncontested and
     granted. On October 16, 2019, the Bank filed a praecipe to issue
     a writ of execution to schedule a new sheriff’s sale date. This was
     the first time since April 2, 2018, that any action was taken toward
     listing a sheriff’s sale.

     The Bank then served a writ upon [Appellant], the judgment
     creditors, lienholders[,] and all interested parties, and 1700
     Christian was sold at [a] sheriff’s sale on January 7, 2020[,] for
     $360,000.

     On January 20, 2020, [Appellant] filed [a] petition to set aside the
     January 7, 2020 sheriff’s sale.7 Arguments include[d] a claim that

                                     -3-
J-S04002-22


     the Bank lack[ed] standing[,]8 … that the Bank had failed to
     provide notice of the impending sale[,] and failed to name
     indispensable parties.9 [Appellant a]lso averred … equitable
     arguments such as hours worked and money invested in the
     property. After the Bank filed a response to the petition, we
     scheduled an evidentiary hearing and stayed court proceedings.
     As a result of the pandemic and resulting closures, the evidentiary
     hearing was delayed until October 5, 2020[,] when it took place
     by Zoom.
        7 This petition followed an unsuccessful complaint filed by
        [Appellant] in a separate action alleging the Bank had
        breached its fiduciary duty at LuRube Developers, LLC v.
        P[A] Holding Trust, CP Phila, 180900225. The Bank’s
        motion for summary judgment was granted on June 11,
        2020.
        8 See page[s]1-2 of this opinion which gives a procedural
        and business history[,] finding the Bank to be Univest’s
        successor and assignee of the mortgage loan in this case.
        9 This argument lack[ed] merit since the guarantors do not
        have an interest in the property and consequently were not
        indispensable to this action.

     Along the way, the Bank had filed a motion to cancel the
     evidentiary hearing[,] but we proceeded and later denied this
     motion as moot.

     At the conclusion of the October 5, 2021 evidentiary hearing, the
     court held the matter under advisement, giving [Appellant] sixty
     more days to secure alternative financing. The additional time did
     not change the situation.

     Therefore, on March 5, 2021, the court denied [Appellant’s]
     petition to set aside [the sale] and authorized the sheriff to carry
     out … its usual administrative process after a sheriff’s sale has
     been entered.

Trial Court Opinion (“TCO”), 8/27/21, at 1-4 (unnecessary capitalization and

some footnotes omitted).




                                    -4-
J-S04002-22



       Appellant filed a timely notice of appeal on April 2, 2021.2      Herein,

Appellant presents the following sole question for our review: “Did the lower

court err in denying Appellant’s Petition to Set Aside the Sheriff[’s] Sale of

[A]ppellant’s real property when equity favors … [A]ppellant?”       Appellant’s

Brief at 6.3, 4

       We are guided by the following principles when reviewing an order

granting or denying a petition to set aside a sheriff’s sale:

____________________________________________


2 The trial court did not order Appellant to file a Pa.R.A.P. 1925(b) concise
statement of errors complained of on appeal.

3 We observe that Appellant identified in its docketing statement the following
two issues to be raised on appeal: (1) “Whether indispensable parties were
given proper service of the [s]heriff’s sale of Appellant’s real property[;]” and
(2) “Whether the mortgage lender, Appellee, and its assigns prevented
Appellant from satisfying the debt by failing to provide information necessary
for Appellant to obtain funds?” However, neither of these issues are listed in
Appellant’s “Statement of Questions Involved” or addressed in the argument
section of its Brief. Accordingly, we deem these issues waived. See
Commonwealth v. Long, 786 A.2d 237, 239 n.3 (Pa. Super. 2001) (citation
omitted) (“Generally, questions not presented in the ‘Statement of Questions
Involved’ are deemed waived.”).

4 We further note that Appellant has failed to file a reproduced record in
accordance with Pa.R.A.P. 2152. While we do not condone its failure to comply
with the appellate rules in this matter, we decline to quash the appeal on this
basis, as the necessary documents were a part of the certified record and,
thus, our review has not been substantially impeded. See Pa.R.A.P. 2101
(providing that “if the defects ... in the … reproduced record of the appellant
… are substantial, the appeal … may be quashed or dismissed”); Clark v.
Peugh, 257 A.3d 1260, 1264 n.1 (Pa. Super. 2021) (denying Peugh’s
application to quash the appeal on the basis that Clark filed his appellate brief
two weeks after the deadline and failed to file a reproduced record);
Hrinkevich v. Hrinkevich, 676 A.2d 237, 240 (Pa. Super. 1996) (“It is well-
settled that the Superior Court may only consider documents properly
incorporated within the certified record.”).

                                           -5-
J-S04002-22


      The purpose of a sheriff’s sale in mortgage foreclosure
      proceedings is to realize out of the land, the debt, interest, and
      costs which are due, or have accrued to, the judgment creditor.
      A petition to set aside a sheriff’s sale is grounded in equitable
      principles and is addressed to the sound discretion of the hearing
      court. The burden of proving circumstances warranting the
      exercise of the court’s equitable powers rests on the petitioner, as
      does the burden of showing inadequate notice resulting in
      prejudice, which is on the person who seeks to set aside the sale.
      When reviewing a trial court’s ruling on a petition to set aside a
      sheriff’s sale, we recognize that the court’s ruling is a discretionary
      one, and it will not be reversed on appeal unless there is a clear
      abuse of discretion.

         An abuse of discretion is not merely an error of judgment.
         Furthermore, it is insufficient to persuade the appellate
         court that it might have reached a different conclusion if, in
         the first place, charged with the duty imposed on the trial
         court.

      An abuse of discretion exists when the trial court has rendered a
      judgment that is manifestly unreasonable, arbitrary, or capricious,
      has failed to apply the law, or was motivated by partiality,
      prejudice, bias, or ill will. Where the record adequately supports
      the trial court’s reasons and factual basis, the court did not abuse
      its discretion.

Wells Fargo Bank, N.A. v. Ferreri, 199 A.3d 892, 895-96 (Pa. Super. 2018)

(quoting GMAC Mortgage Corp. of PA v. Buchanan, 929 A.2d 1164, 1167

(Pa. Super. 2007) (internal citations omitted)).

      Pennsylvania Rule of Civil Procedure 3132 provides:

      Upon petition of any party in interest before delivery of the
      personal property or of the sheriff’s deed to real property, the
      court may, upon proper cause shown, set aside the sale and order
      a resale or enter any other order which may be just and proper
      under the circumstances.

Pa.R.Civ.P. 3132.




                                       -6-
J-S04002-22



       Instantly, Appellant claims that the trial court failed to recognize the

equitable factors entitling it to relief on its petition to set aside the sheriff’s

sale. Appellant’s Brief at 8.5 For instance, Appellant avers that the sale price

was grossly inadequate, that Appellant has made significant improvements to

the property, that the Philadelphia Department of Licenses and Inspections

confounded its ability to finish construction, that two separate actions were

filed against it (an in rem foreclosure action and a confession of judgment),

which clouded the title to the subject property, and that it was provided with

a loan payoff figure less than three months before the sheriff’s sale. Id. at 8-

9. It concludes that the sheriff’s sale must be set aside to reach a just and

proper result under these circumstances. Id. at 9.

       Regarding its assertion that the sale price was “grossly inadequate,”

Appellant avers that the value of 1700 Christian was estimated to be

$850,000.00, and that the property was purchased at the sheriff’s sale by

Appellee for $360,000.00. Id. at 10-11. While conceding that price alone is

not a basis for setting aside a sheriff’s sale, Appellant suggests such relief is

proper here where a “gross inadequacy” in the sale price exists. Id. at 11

(citing Bank of America, N.A. v. Estate of Hood, 47 A.3d 1208, 1211 (Pa.




____________________________________________


5 The Bank notes that this issue was not included in Appellant’s docketing
statement. Bank’s Brief at 8 n.2. However, “failure to include an issue in a
docketing statement does not result in waiver of that issue.” Dixon v.
Northwestern Mutual, 146 A.3d 780, 787 (Pa. Super. 2016). Thus, we do
not deem Appellant’s claim waived on this basis.

                                           -7-
J-S04002-22



Super. 2012) (recognizing a gross inadequacy of the sale price as a basis to

set aside a sheriff’s sale)).

       Preliminarily, we note that the equitable factor regarding the inadequacy

of the sales price is raised for the first time on appeal.6       Thus, we are

constrained to conclude that this argument has been waived.               “Issue

preservation is foundational to proper appellate review. Our rules of appellate

procedure mandate that ‘[i]ssues not raised in the lower court are waived and

cannot be raised for the first time on appeal.’” In re F.C. III, 2 A.3d 1201,

1211-12 (Pa. 2010) (citing Pa.R.A.P. 302(a)). “By requiring that an issue be

considered waived if raised for the first time on appeal, our courts ensure that

the trial court that initially hears a dispute has had an opportunity to consider

the issue.” Id. at 1212.

       Even if Appellant had not waived this part of its argument, we would

conclude that no relief is warranted on this basis. Appellant’s claim ignores

the well-established rule that “the price obtained at a lawfully conducted

sheriff’s sale is presumptively the best price obtainable.” Hood, 47 A.3d at

1213 (citation omitted). Instantly, Appellant did not offer any evidence to
____________________________________________


6 Appellant fails to indicate how it preserved this issue below in contravention
of our Rules of Appellate Procedure. See Pa.R.A.P. 2117(c); Pa.R.A.P.
2119(e). “Our appellate courts have long held that an [appellant] who does
not follow [Rule] 2117(c) and [Rule] 2119(e) waives the related issues due to
the defects in his brief.” Young v. S.B. Conrad, Inc., 216 A.3d 267, 274
(Pa. Super. 2019). “[I]t is not the responsibility of this Court to scour the
record to prove that an appellant has raised an issue before the trial court,
thereby preserving it for appellate review.” Commonwealth v. Baker, 963
A.2d 495, 502 n.6 (Pa. Super. 2008) (citations omitted).


                                           -8-
J-S04002-22



rebut this presumption. Moreover, Appellant’s reliance on Hood in support of

its claim is misplaced, as that decision contradicts Appellant’s allegation

regarding the sale price in this matter. In Hood, this Court determined that

the trial court abused its discretion in finding a grossly inadequate sale price

where the property was purchased at a sheriff’s sale for roughly 44% of the

market value and where no procedural defects in the sale were indicated. Id.

at 1212-13. See also id. at 1212 (“Pennsylvania courts have concluded that

a sheriff’s sale price is grossly inadequate where [the] sale price was a small

percentage—roughly ten percent or less—of the established market value.”).

Similarly, in the instant matter, 1700 Christian sold for approximately 42% of

the market value (assuming Appellant’s proposed value of the property at

$850,000.00), which is far greater than the “ten percent or less” inadequacy

threshold discussed in Hood.

      As to the remainder of equitable factors that Appellant claims the trial

court failed to consider in denying its petition to set aside the sale, we observe

that its argument is devoid of any legal analysis and/or citations to legal

authority, in violation of Pa.R.A.P. 2119(a). Instead, Appellant disputes the

trial court’s findings of fact solely by pointing to contradictory and self-serving

testimony. See Appellant’s Brief at 9-13. Appellant is essentially asking this

Court to re-weigh the evidence and substitute our judgment for that of the

fact-finder, which we cannot and will not do. See Gamesa Energy USA, LLC

v. Ten Penn Center Associates, L.P., 181 A.3d 1188, 1191-92 (Pa. Super.

2018). Accordingly, we deem the remainder of Appellant’s equitable claims

                                       -9-
J-S04002-22



to be waived. See Umbelina v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011)

(“[W]here an appellate brief fails to provide any discussion of a claim with

citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.”) (citations

omitted).

     Nevertheless, even if not waived, we would conclude that Appellant’s

equitable argument lacks merit. The trial court clearly found “[b]oth law and

equity favor the Bank.” TCO at 4. It opined:

     Along with the legal analysis relating to notice, petitions to set
     aside a sheriff’s sale invoke equity.15 The burden is on [Appellant]
     to show by clear and convincing evidence that circumstances
     warrant relief.16 We find [Appellant] has not met this burden.
     While the company invested in purchasing 1700 Christian, the
     loan has been in default for over four years[] and little has been
     spent on actual repairs. Neither Bank forbearance, nor multiple
     [s]heriff’s [s]ale postponements averted foreclosure.17
        15Nationstar Mortg., LLC v. Lark, 73 A.3d 1265, 1267
        (Pa. Super. 2013) [(citation omitted)].
        16M&T Mortgage Corporation v. Keesler, 826 [A].2d
        877, 879 (Pa. Super. [2003]) [(citation omitted)].
        17 Mr. Johnson testified during the hearing that the Bank
        refused to cooperate with him by failing to provide him with
        a payoff figure and/or wiring instructions. He was not
        credible[,] and he repeated claims previously dismissed in a
        separate action captioned LuRube Developers v. Pa.
        Holding Trust, CP Commerce Phila 18090225. There, on
        June 11, 2020, similar claims were reviewed at summary
        judgment[,] but the claims were unsubstantiated following
        discovery.

     From an equity standpoint, loan delinquency is compounded by
     numerous judgments and liens levied against the property with
     frequent involvement by the City of Philadelphia’s Department of
     Licenses and Inspections. We agree with the Bank’s argument

                                    - 10 -
J-S04002-22


       that under current ownership, interest from new investors is
       nonexistent. 1700 Christian has indeed been vacant for many
       years on a block that has enjoyed successful reinvestment in
       recent times.

       We granted a sixty[-]day grace period after the evidentiary
       hearing to give [Appellant] another chance, but the extra time
       made no difference.

       Under these circumstances, [Appellant] has not met its burden in
       equity to show by clear and convincing evidence why the time has
       not come for new ownership to invest in 1700 Christian.

Id. at 7-8 (citations to record and some footnotes omitted). We would deem

the trial court’s findings to be supported by the record, and we would discern

no abuse of discretion.

       As a separate and additional matter, the Bank has asked this Court to

impose costs and attorneys’ fees against Appellant, pursuant to Pennsylvania

Rule of Appellate Procedure 2744, on the grounds that this appeal is frivolous

and was filed for the purpose of delay.7 Rule 2744 allows an award of costs

damages, including “a reasonable counsel fee and … damages for delay at the

rate of 6% per annum in addition to legal interest,” if this Court “determines

that an appeal is frivolous or taken solely for delay or that the conduct of the

participant … is dilatory, obdurate or vexatious.”       Pa.R.A.P. 2744.    “In

determining the propriety of such an award, we are ever guided by the

principle that an appeal is not frivolous simply because it lacks merit; rather,

____________________________________________


7See Bank’s Application for Relief in the Nature of Costs and Counsel Fees
Pursuant to Pa.R.A.P. 2744 (“Application for Relief”), 12/20/21, at 8-9.
Consideration of the Application for Relief was deferred to the merits panel.
See Per Curium Order, 12/29/21 (single page). No response has been filed
by Appellant.

                                          - 11 -
J-S04002-22



it must be found that the appeal has no basis in law or fact.” U.S. Claims,

Inc. v. Dougherty, 914 A.2d 874, 878 (Pa. Super. 2006) Id. (internal

brackets and citation omitted).      Moreover, “appeals that are taken for the

purpose of delay and involve “issues that have already been resolved, or which

present arguments running counter to well settled rules of law will be deemed

‘frivolous’ by this Court.” Murphy v. Murphy, 599 A.2d 647, 654 (Pa. Super.

1991) (citation omitted) (stating that “[s]uch appeals are the proper subject

for sanctions under Rule 2744”).

      Instantly, the Bank contends that after multiple requests for extensions,

Appellant   dropped   its   claims   regarding   notice/service   and   purported

interference with its payoff of the loan (as identified in Appellant’s docketing

statement), and only argues in its brief that equity favors setting aside the

sheriff’s sale.   See Bank’s Application for Relief at 4 ¶ 9.            “Despite

acknowledging the scope of review as an abuse of discretion, [Appellant]

simply asks this Court to substitute its judgment for that of the trial court.

Appellant does not argue that the trial court’s findings lacked any reasonable

basis in the evidence or that the trial court made an error of law.” Id. at 4-5

¶ 13. “On the contrary, [Appellant] recounts what it believes to be equitable

factors in its favor and raises a new argument that the price was ‘grossly

inadequate,’ based on cases that, on their face, establish that [Appellant’s]

gross inadequacy claim is baseless.” Id. at 5 ¶ 14.

      In further support of its request for relief, the Bank convincingly argues:




                                      - 12 -
J-S04002-22


     An appeal is “frivolous” and damages may be awarded where the
     appeal lacks any basis in law or in fact. See, e.g., Robinson-
     Austin v. Robinson-Austin, 921 A.2d 1246-48 (Pa. Super.
     2007). “An award of counsel fees and delay damages is warranted
     where an appeal is based solely on facts contrary to those found
     by the trier of fact.” Canal Side Care Manor, LLC v. PHRC, 30
     A.3d 568, 577 (Pa. [Cmwlth.] 2011); Reinhart v. Dep’t of
     Transp., 954 A.2d 761, 768 (Pa. [Cmwlth.] 2008) (“[B]asing an
     appeal solely on facts contrary to those found by the trial court is
     frivolous[.]”).

     In Reinhart, [Penn]DOT based its appeal “on a reargument of its
     own version of the facts,” and based its appeal on the credibility
     of an officer, which the trial court rejected. [Reinhart,] 954 A.2d
     at 768-69. The Commonwealth Court ruled [that], “[b]ecause it
     is clear that this Court is bound by the facts found by the trial
     court, which are clearly supported by the record, we conclude
     PennDOT’s appeal is frivolous, entitling [Reinhart] to attorney’s
     fees and costs.” Id. at 769.

     In this case, the trial court made factual findings to support its
     conclusion that the equities weighed against [Appellant] and
     found [Appellant’s] only witness “was not credible.” Just like
     [Penn]DOT in Reinhart, [Appellant] bases its equitable
     arguments in its appeal on its own version of the facts and the
     credibility of its only witness, even though the trial court found
     him “not credible.”

     Moreover, “[a] brief that lacks support for an argument and
     citation to pertinent authority is grounds to find an appeal
     frivolous.” Venafro v. Dept. of Transp., 796 A.2d 384 (Pa.
     [Cmwlth.] 2002).       [Appellant] provides no authority for its
     contention that this Court can substitute its equitable judgment
     for that of the trial court. In fact, the law is directly to the
     contrary, as the equitable decision “is addressed to the sound
     discretion of the trial court, whose decision will not be disturbed
     absent a clear abuse of that discretion.” Bornman v. Gordon, …
     527 A.2d 109, 111 ([Pa. Super.] 1987).

Id. at 5-6 ¶¶ 15-21 (paragraph numbers and some paragraph breaks

omitted). Additionally, as noted above, Appellant’s argument that the sale

should be set aside because the price was grossly inadequate is clearly



                                    - 13 -
J-S04002-22



unsupportable under the law. Id. at 6 ¶ 23. “Because [Appellant’s] entire

appeal is based solely on facts contrary to those found by the trier of fact, and

because the only authorities relied on by [Appellant] stand for the proposition

that [Appellant] is not entitled to any relief, its appeal is frivolous.” Id. at 7

¶ 27 (citing Reinhart, supra; Venafro, supra).8

       Based on the foregoing, we are convinced that this appeal is frivolous.

Thus, we grant the Bank’s Application for Relief, and we remand this matter

to the trial court, pursuant to Pa.R.A.P. 2744, for the purpose of determining

the amount of attorneys’ fees and costs to be awarded. See Murphy, 599

A.2d at 654 (determining that “an appeal is considered ‘frivolous’ and warrants

the award of attorney fees if, either as a matter of fact or law, the appellant’s

contentions have no likelihood of success”).

       Accordingly, we affirm the trial court’s March 5, 2021 order denying

Appellant’s petition to set aside the January 7, 2020 sheriff’s sale. We further

grant the Bank’s Application for Relief, and we remand to the trial court,

pursuant to Pa.R.A.P. 2744, for the imposition of attorneys’ fees and costs

against Appellant.

       Order affirmed. Case remanded for the imposition of attorneys’ fees

and costs. Jurisdiction relinquished.




____________________________________________


8We recognize that decisions of the Commonwealth Court are not binding
upon this Court, but may serve as persuasive authority. Commonwealth v.
Brown, 240 A.3d 970, 973 n.3 (Pa. Super. 2020).

                                          - 14 -
J-S04002-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2022




                          - 15 -